Citation Nr: 0834964	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so whether 
service connection may be granted on the merits?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968. 

 This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

By rating action in September 2005, among other issues, 
entitlement to service connection for post-traumatic stress 
disorder was denied.  That decision became final when not 
timely appealed. 38 U.S.C.A. § 7105 (West 2002). Thus, the 
current claim may be considered on the merits only if new and 
material evidence has been submitted since the final 
September 2005 rating decision. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000); Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996).

By rating action in December 2006 the RO, among other issues, 
determined that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for post-traumatic stress disorder.  In addition 
entitlement to service connection for bilateral hearing loss 
disorder was denied.

The appellant appeared at a videoconference hearing before 
the undersigned Veterans Law Judge in June 2008.  A 
transcript is of record.  
 
On appeal the veteran has raised a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  This issue has not 
been adjudicated by the RO and is not currently before the 
Board.  It is referred to the RO for appropriate development.  

FINDINGS OF FACT
 
1. The preponderance of the competent evidence of record is 
against finding that the veteran has bilateral hearing loss 
which is related to service.

2.  Entitlement to service connection for post-traumatic 
stress disorder was denied in a September 2005 rating 
decision.

3. The evidence associated with the claims file subsequent to 
the September 2005 rating decision tends to establish a 
material fact which was not established.

4.  Post traumatic stress disorder is not related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in service and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The September 2005 rating decision which denied 
entitlement to service connection for PTSD is final; the 
evidence presented since the September 2005 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
20.1103 (2007).

3.  Post traumatic stress disorder was not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in March and July 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  In attachments to June 2006 
correspondence the veteran was adequately informed of the 
specific basis for the prior denial of his PTSD claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The claim was 
readjudicated in an August 2007 statement of the case. 

While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The evidence of record, to include that 
discussed above, and the knowledge displayed by the veteran 
at his hearing rebuts any suggestion that VA's efforts to 
provide notice prejudiced the appellant.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  Because the veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

I.  Service connection hearing loss
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss.  Both the 
April 1966 enlistment and June 1968 separation examination 
reports show normal hearing for VA compensation purposes.

The Board notes that in a July 2006 hearing loss 
questionnaire the veteran reported no current diagnosis for a 
hearing loss disorder.  He reported working as a truck driver 
in service.

A March 2007 private audiological evaluation from Marti 
Andrews, M.A., CCC-A, was received which noted moderate to 
severe high frequency hearing loss in each ear but offered no 
nexus opinion. 

Analysis

Notwithstanding the veteran's assertion of hearing loss as a 
result of service, a bilateral hearing loss disorder was not 
clinically shown until March 2007, decades after his service 
separation. Such a lapse of time is a factor for 
consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service clinical evidence of a 
continuity of symptomatology pertaining to any hearing loss 
prior to 2007.  Finally, the record is devoid of any medical 
opinion which relates a bilateral hearing loss to service or 
to any event therein. Consequently, direct service 
connection, i.e., on the basis that chronic disability became 
manifested in service and has persisted since, is not 
warranted. Moreover, as the 2007 diagnosis of bilateral 
sensorineural hearing loss came decades after the veteran's 
service separation, presumptive service connection for a 
sensorineural hearing loss is also not warranted.

Without competent evidence of a hearing loss in service, 
without competent evidence of a compensably disabling 
sensorineural hearing loss in the first year following 
discharge from active duty, and without competent evidence of 
a nexus between any current bilateral hearing loss and 
service, service connection must be denied.

In reaching this decision the Board considered the 
appellant's sincerely held personal opinion that he has a 
hearing loss that is related to his military service.  
Significantly, however, the absence of any competent medical 
evidence showing a nexus to service and/or a continuity of 
symptomatology during the decades since discharge is fatal to 
this claim.  Moreover, the appellant, as a lay person 
untrained in the field of audiology, he is neither competent 
to offer an opinion addressing the etiology of his disorder, 
nor competent to suggest that any hearing problem that he had 
in-service or during the postservice year met the 
requirements of 38 C.F.R. § 3.385.  Espiritu, 2 Vet.App. 492 
(1992).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss; hence, the reasonable doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the claim must be denied.

II.  New and material evidence, PTSD 

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened and 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993). "New" evidence means more than evidence that 
has not previously been included in the claims folder.  
Material evidence is that which was not previously of record 
and which that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003). If it is determined that new and material evidence has 
been submitted, the claim must be reopened and considered on 
the merits. See generally Elkins v. West, 12 Vet. App. 209 
(1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed. If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact. 
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the statements of [redacted] are 
sufficient to reopen the claim as they tend to corroborate 
one of the veteran's claimed stressors.  Hence, the Board 
agrees with the decision of the Regional Office to reopen the 
claim.  38 U.S.C.A. § 5108.  The Board finds, however, that 
after considering all of the evidence of record that service 
connection for post traumatic stress disorder is not 
warranted.

In this respect, the veteran has been diagnosed with post 
traumatic stress disorder.  It is not enough, however, to be 
diagnosed with the disorder.  Rather, the veteran must 
demonstrate that he personally served in combat, or present 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f).  As the 
veteran did not serve in combat, he must present credible 
supporting evidence.  It is on that point that the 
appellant's claim fails.

In this respect the appellant contends that while stationed 
in Thailand he saw a driver trapped in a truck that was 
engulfed by flames.  He further states that he witnessed a 
Thai policeman shoot the driver in order to spare the man the 
pain of being burned alive.  As support for this alleged 
stressor he presents the statements of [redacted] who 
recalls hearing about the incident but not witnessing the 
incident.  Unfortunately, neither the veteran nor Mr. [redacted] 
can offer the Board credible evidence of when or where the 
event occurred which is sufficient to allow VA to corroborate 
the claimed stressor.  Indeed, in the opinion of the Board, 
the claimed stressor is not credible without such evidence.  
Cf. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

The veteran also alleges witnessing a soldier burn to death 
after being electrocuted in Thailand in July 1967.  Mr. 
[redacted] states that he also saw the remains of the killed 
soldier.  Once again, neither the veteran nor Mr. [redacted] can 
offer the Board credible evidence of when the event occurred 
which is sufficient to allow VA to corroborate the claimed 
stressor.  Moreover, neither can offer VA the name of the 
victim or the unit that the victim belonged to.  Indeed, in 
the opinion of the Board, the claimed stressor is not 
credible without such evidence.  Id..  

Supporting the lack of credibility of the appellant's 
assertions is the fact that in October 2007 the RO requested 
verification of the veteran's stressors from the U.S. Army & 
Joint Services Records Research Center (JSRRC).  However the 
JSRRC responded that they could not research the veteran's 
stressors as it was impossible to determine who the veteran 
knew or what he personally witnessed and experienced.  More 
specific detail was required to research the incident 
including the name of the casualty and his unit of 
assignment.  

In light of the fact that the appellant has yet to present 
credible, verifiable evidence of an in-service stressor that 
supports a diagnosis of post traumatic stress disorder, 
service connection is not in order.  38 U.S.C.A. § 1110.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
    

ORDER

The claim of entitlement to service connection for post 
traumatic stress disorder is reopened.  Entitlement to 
service connection for post traumatic stress disorder is 
denied on the merits.

Entitlement to service connection for bilateral hearing loss 
is denied. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


